 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CURTIS GUY,                                        Case No. 2:11-cv-01809-APG-NJK

 4        Petitioner,
                                                      ORDER GRANTING MOTION FOR
            v.                                        EXTENSION OF TIME
 5                                                    (ECF NO. 95)
     WILLIAM GITTERE, et al.,
 6
          Respondents.
 7

 8         In this capital habeas corpus action, petitioner Curtis Guy, who is represented by

 9 appointed counsel, filed a second amended habeas petition on March 18, 2019. ECF No. 90.

10 After a 60-day extension, the respondents were to respond to the second amended petition by

11 August 16, 2019. See Order entered November 26, 2018 (ECF No. 85); Minute Order dated June

12 18, 2019 (ECF No. 94).

13         On August 13, 2019, the respondents moved for another extension of time, requesting 31

14 more days, to September 16, 2019, to respond to Guy’s second amended petition. ECF No. 95.

15 The respondents’ counsel states that the extension of time is necessary because of her obligations

16 in other cases. Guy does not oppose the motion for extension of time.

17         The respondents’ motion is made in good faith and not solely for the purpose of delay,

18 and there is good cause to extend the time.

19         IT IS THEREFORE ORDERED that the respondents’ motion for enlargement of time

20 (ECF No. 95) is GRANTED. The respondents will have until and including September 16,

21 2019, to respond to the second amended habeas petition.

22 ///

23
 1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2 proceedings set forth in the order entered November 26, 2018 (ECF No. 85) will remain in

 3 effect.

 4           Dated: August 14, 2019.

 5
                                                       __________________________________
 6                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
